IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Dependency of           )         No. 76721-6-1
                                              )        (consol. with Nos. 76722-4-1,
 D.M.R.,                                      )        76723-2-1, 76724-1-1,
 DOB: 10/02/14,                               )        76725-9-1, 76726-7-1)
                                              )
 M.G.R.,                                      )
 DOB: 10/02/14,                               )         DIVISION ONE
                                              )
 U.C.R.,                                      )         UNPUBLISHED OPINION
 DOB: 11/28/13,                               -)
                                              )
                                              )         FILED: March 5, 2018
                                              )
          APPELWICK, J. — Carey and Goheen-Rengo appeal orders terminating their
parental rights to U.R., M.R., and D.R. Carey contends the Department failed to

offer or provide all necessary and available services capable of correcting her

parental deficiencies. Goheen-Rengo contends the Department failed to prove

that there was little likelihood his parental deficiencies could be remedied in the

near future, that he was unfit to parent, and that termination was in the best

interests of the children. Substantial evidence supports the relevant findings. We

affirm.

                                      FACTS

          Erica Carey and Cleve Goheen-Rengo are the parents of four children:

U.R. (born 11/28/13), twins D.R. and M.R. (born 10/02/14), and J.E.C. (born
No. 76721-6-1/2

10/29/15).1 Since the couple met in 2013, police in several cities have repeatedly

responded to reports of domestic disputes at the couple's residences.

       In October 2013, before U.R. was born, police in La Center, Washington,

responded three times in one evening to reported disturbances. An argument

between Carey and Goheen-Rengo's mother led to the mother's arrest. When

Carey later attempted to dial 911, Goheen-Rengo reportedly interrupted the call,

twisted Carey's wrists, and took the phone from her. Police arrested Goheen-

Rengo and removed him from the home.

      In March 2014, La Center police responded to another dispute at the

couple's residence. Carey, who was pregnant with twins, was planning to move

to Bellingham and stay with Goheen-Rengo's father, but Goheen-Rengo would not

allow her to leave with U.R. After two visits from the police, Goheen-Rengo finally

allowed Carey to leave with the infant.

      At the time of the twins' birth on October 2, 2014, Carey, Goheen-Rengo,

and U.R. were sharing a one bedroom apartment in Bellingham with Goheen-

Rengo's father. The twins were born at home without medical assistance. Carey

had only minimal prenatal care, and the parents did not seek any medical care

after the twins were born.

      On October 6, 2014, Bellingham police responded to a call from Goheen-

Rengo's father about the family's welfare. Carey was "crying hysterically" and told



      J.E.C. is involved in a separate dependency proceeding and is not part of
this appeal.

                                           -2-
No. 76721-6-1/3

officers that she was struggling to care for and breastfeed the three children. The

police called paramedics, who checked the children and found no immediate

medical concerns.

       A Department of Social and Health Services (Department) social worker

met with the family and developed a protective action plan. Carey agreed to

schedule a well-child appointment for the twins with a pediatrician and to arrange

a medical appointment for U.R., who had a deep red rash on his legs. Carey also

agreed to arrange for nutritional support services.

       On October 9, 2014, Carey called the police for assistance in taking U.R. to

a medical appointment for his rash. Goheen-Rengo would not allow her to leave

the apartment with the children. Carey eventually arranged for transportation and

took the three children to a hospital. After an examination, Carey received an

antibiotic cream for U.R.'s rash and antibiotics for her urinary tract infection. Carey

later informed a Department social worker that she did not plan to use the

prescribed medication for herself or U.R. The physician also provided Carey with

formula to supplement the children's nutrition.

       Carey and Goheen-Rengo opposed the Department's recommendations

regarding supplementation to breastfeeding. Although Carey made an appointment

for nutrition services, she did not keep the appointment.

       On November 5, 2014, citing continuing concerns about the children's

medical condition, the reports of ongoing domestic disputes, and the parents'

ability to provide a safe and nurturing environment, the Department filed a


                                             -3-
No. 76721-6-1/4

dependency petition and removed the children from the parents' home. Naomi

Rodriguez, the Department social worker, arranged voluntary services for the

parents, including domestic violence services and parenting education through

Francie Gass, a public health nurse. In January 2015, Carey informed Rodriguez

that Gass had been providing "outdated information." Carey found participation in

the services pointless because she "knew all she needed to know."

       Dr. Rowena Pusateri, a pediatrician, examined the twins when they were

about six weeks old. Dr. Pusateri diagnosed a failure to thrive, noting the twins

were below the third percentile on the weight chart. The parents' expert witness,

a licensed midwife, disagreed with Dr. Pusateri's analysis and maintained that the

twins were not underweight.

       It is undisputed that at the time of the termination trial, all three children had

special needs. U.R. requires treatment for anxiety and eczema. M.R. was

diagnosed with autism spectrum disorder. She also has social deficits and speech

delay. D.R. experienced developmental delays as a result of esophageal reflux.

He has a sensory processing disorder and a significant hearing loss.

      On December 5, 2014, after a lengthy shelter care hearing, the trial court

returned the children to the parents. Among other things, the court ordered both

parents to obtain mental health services and a psychological evaluation with a

parenting component. The court ordered Carey to participate in the Women,

Infants, and Children nutrition program, and in domestic violence victim's services.

Goheen-Rengo agreed to resolve his existing bench warrants and complete a


                                              -4-
No. 76721-6-1/5

domestic violence perpetrators evaluation. Carey and Goheen-Rengo also agreed

to allow a visiting nurse to monitor the children's weights.

       The Department provided both parents with information on how to obtain

and schedule the court ordered services. But, in the weeks following the shelter

care hearing, the parents failed to schedule appointments or missed scheduled

appointments. Angela Paull, a Department social worker, scheduled most of the

children's medical appointments.

       A few weeks after the shelter care hearing, Carey told the children's

guardian ad litem (GAL) that Goheen-Rengo had a gun and that she did not feel

safe in the family home with Goheen-Rengo and his mother. After the police

arrived, Carey and the children left the home and spent the night in a hotel. Carey

and the children returned to the family home on the following morning.

       When Carey and Goheen-Rengo failed to engage in any of the court

ordered mental health or domestic violence services, the Department attempted to

modify the placement. The Department asked the court to place the children with

Carey, on condition that she not reside with Goheen-Rengo or his family. In the

alternative, the Department asked the court to place the children in foster care. On

January 6, 2015, the court denied the motion, but conditioned continued placement

with the parents on their full compliance with the court ordered services.

       A few weeks later, concerned about ongoing reports of domestic violence

in the family, the Department filed a second motion to remove the children. But,

before the court could rule on the motion, Carey and Goheen-Rengo fled with the


                                            -5-
No. 76721-6-1/6

children to California. While in California, the children's GAL received a text

message from the parents, asserting that "we are not going to be kissing you all's

ass anymore, baby stealers. You CPS whores can stop trying to separate us."

       The California Highway Patrol stopped the family in Santa Cruz County and

arrested Carey and Goheen-Rengo. Carey head-butted and kicked the arresting

officer and was later charged with resisting arrest. The Department placed the

children in foster care when they returned to Washington.

       On February 27, 2015, after a contested fact-finding hearing, the trial court

found all three children dependent under RCW 13.34.030(6)(b) (child abused or

neglected) and .030(6)(c)(no parent or guardian capable of adequately caring for

the child). The court rejected the parents' denial of any history of domestic violence

as not credible. The court expressly found that Carey was "the victim of recurrent

domestic violence perpetrated on her by [Goheen-Rengo]" and that the children

had been exposed to Goheen-Rengo's domestic violence.

       The court found both Carey and Goheen-Rengo had mental health issues

that affected their ability to parent, in particular their ability to remain alert to their

children's needs and physical safety:
       18.     The parents both are deficient in that they have a lack of
               insight and poor judgment that impairs their ability to safely
               parent and meet the needs of their children. They remain
               unable, without the intervention and direction of others, to
               recognize threats to the safety of their child[ren].

The court ordered both parents to complete previously ordered domestic violence

assessments and parenting instruction, mental health assessments, and


                                               -6-
No. 76721-6-1/7

psychological evaluations with a parenting component, and follow recommended

treatments.

       Both Carey and Goheen-Rengo completed court ordered psychological

evaluations with Jason Prinster, PhD, in April 2015.        During his evaluation,

Goheen-Rengo described himself as "a high functioning person" who had no

significant problems parenting his children. He denied committing any acts of

domestic violence and denied any personal responsibility for his conflicts with the

courts and the Department.

       Prinster found that Goheen-Rengo had no prominent emotional or

psychiatric disorder. But, he expressed concern about Goheen-Rengo's antisocial

personality traits, criminal history, law enforcement contacts, and his expressions

of anger and hostility toward others and apparent underlying anger and

aggression. Prinster also found that these concerns, as well as Goheen-Rengo's

"pattern of irresponsibility," including the ongoing failure to support himself

financially or find stable housing and an inability to accept personal responsibility

or acknowledge any need for change, were risk factors associated with domestic

violence and child abuse.

       As part of the parenting assessment, Prinster observed Goheen-Rengo's

visit with the children, which he characterized as "warm and attentive." But,

Goheen-Rengo became obviously frustrated and upset by the end of session

about some dietary restrictions for one of the children. Goheen-Rengo directed

some of his frustration at the supervising social worker.


                                            -7-
No. 76721-6-1/8

       Prinster concluded that based on a number of significant risk factors,

Goheen-Rengo had a "guarded" prognosis for being able to properly parent his

children in the next 12 months.

       During her evaluation, Carey denied any history of domestic violence in her

relationship with Goheen-Rengo and disputed all of her statements to the contrary.

Carey acknowledged having some difficulties in the past, but denied having any

significant emotional problems or psychiatric distress. Carey reported that she had

separated from Goheen-Rengo but suggested that the Department's interference

had caused the separation. Carey's cognitive test results were in the normal

range. During the parenting observation, Prinster found Carey's interaction with

the children to be pleasant and positive.

       Among other things, Carey claimed that the Department was using her

children for "some type of baby formula experiment" and informed Prinster of her

ability to communicate with her children through clairvoyance. Prinster found these

"unusual beliefs" were not "prominent enough" to warrant a specific diagnosis, but

characterized them as "kind of rigid, inflexible. . . uncommon beliefs."

       Prinster found that contrary to Carey's denial, the evidence of her continued

involvement in a violent relationship, as well as her acknowledged refusal to seek

out medical care for her children, posed a risk to the safety of the children. Prinster

concluded that Carey had a "guarded or unclear" prognosis for an ability to change

behaviors within a reasonable time.




                                             -8-
No. 76721-6-1/9

      In April 2015, Carey began mental health counseling with Dr. Jayme

Fergoda, a licensed clinical social worker with a doctoral degree in clinical

psychology. Dr. Fergoda's treatment plan addressed a number of topics, including

depression and anxiety, self-care, and follow through with medical appointments.

Carey attended 8 of 14 scheduled sessions.

      In September 2015, Carey left the state without notice to the Department

and settled in Utah, where she gave birth to J.E.C. Carey began seeing Tracy

Stevens, a mental health therapist, who diagnosed adjustment disorder with

anxiety and depression.

      After eventually learning that Carey was in Utah, Department social workers

remained in contact with both Carey and Stevens. The Department arranged for

Carey to participate in Skype visits with the children.    But, the Department

discontinued the visits after Carey repeatedly shouted obscenities and threats at

the social workers.

      Carey participated in a total of 22 sessions with Stevens. Stevens noticed

that during the last few sessions, Carey seemed unable to engage fully in therapy

and exhibited signs of disassociation and mania. Among other things, Carey

claimed that she was Wonder Woman, that she had been various celebrities in

past lives, and that Goheen-Rengo was having affairs with Department social

workers.

      Stevens believed that Carey's mental state deteriorated shortly after

Goheen-Rengo visited Carey in Utah, over Carey's objections. Stevens planned


                                          -9-
No. 76721-6-1/10

to recommend that Carey consider an evaluation for antipsychotic medication, but

Carey ended the sessions and left Utah before Stevens could discuss the matter

with her.

        Carey returned to Bellingham in the summer of 2016 and resumed

treatment with Dr. Fergoda.       Fergoda also believed that Carey needed an

assessment for antipsychotic medication, but both the Department social workers

and Fergoda encountered difficulties in persuading Carey to seek the appropriate

evaluation.   Carey missed numerous scheduled sessions with Fergoda and

eventually stopped participating altogether. Fergoda was unable to schedule any

appointments with Carey after December 2016.

        Goheen-Rengo participated in various services, including parenting and

nutrition services with Gass. Goheen-Rengo started, but did not complete, the

Incredible Years parenting       program.      Goheen-Rengo completed anger

management and domestic violence counseling sessions with Donald Steal in July

2016.

        In May 2016, after several months, Goheen-Rengo stopped attending

mental health counseling sessions with Deb Sawyer, claiming that he could no

longer afford the insurance co-payment. When Sawyer refused to contract with

the Department for further services, the Department social worker referred

Goheen-Rengo to a new mental health counselor. Goheen-Rengo did not pursue

the referral for additional sessions.

        The Department filed termination petitions on March 18, 2016.


                                            -10-
No. 76721-6-1/11

      In June 2016, shortly before he completed his counseling sessions with

Staal, Goheen-Rengo participated in a supervised visit with his children. At the

time, the Department had moved Goheen-Rengo's visits to the courthouse so that

he would have to go through a metal detector.

      At the conclusion of the visit, Goheen-Rengo became upset. He then

placed his foot in the elevator door to prevent the supervising social workers and

children from leaving. When one of the social workers began to call the police,

Goheen-Rengo removed his foot and allowed the elevator door to close. Goheen-

Rengo then began shouting profanities at the social workers. As a result of the

outburst, Goheen-Rengo was later convicted of two counts of unlawful

imprisonment.

      Goheen-Rengo participated in a second psychological evaluation and

parenting assessment with Dr. Prinster in July 2016.        During the interview,

Goheen-Rengo continued to deny having any emotional difficulties and refused to

accept any responsibility for his difficulties with the Department. Goheen-Rengo

informed Prinster that he had completed all recommended services.

      During the parenting observation, which occurred in Prinsters office,

Goheen-Rengo had difficulty monitoring and managing the three toddlers. Part

way through the observation, Goheen-Rengo became increasingly frustrated while

attempting to change M.R.'s diaper. At one point, he abruptly told the visit

supervisor that he had seen bruises on M.R.'s legs and claimed that"my daughter




                                          -11-
No. 76721-6-1/12

is being abused, what are you going to do about this." Without waiting for a

resolution, Goheen-Rengo called 911 and reported the alleged abuse.

      At this point, the visit supervisor and social worker Paull told Goheen-Rengo

that the observation was over and attempted to leave with the children, who were

visibly upset. Goheen-Rengo became increasingly agitated and stood outside the

office door, asserting that no one was leaving until the police arrived. Goheen-

Rengo left once the police arrived and did not return to finish the evaluation.

       Prinster concluded that not much had changed in the year since Goheen-

Rengo's first evaluation.     Despite participation in services, Goheen-Rengo

continued to exhibit significant anger management issues that created risks for the

children. Nor had he made progress in securing stable employment and housing.

Prinster believed that dialectical behavior therapy might be beneficial for Goheen-

Rengo if he were motivated. But, because Goheen-Rengo "was clear that he did

not feel that he.. . needed any further treatment," Prinster believed that a referral

would not have been appropriate.

       In October 2016, the children's GAL asked the court to appoint a GAL for

Carey, because of concerns about Carey's competence. After a hearing on

October 26, 2016,the court granted the motion. Stacy Ziegler, the children's GAL,

testified that Carey had been evaluated at Western State Hospital and diagnosed

with bipolar disorder. The evaluation recommended medication for treatment.

       Prinster began a second evaluation of Carey in December 2016. But,

Carey's obviously deteriorated mental state prevented her from participating in a


                                           -12-
No. 76721-6-1/13

full evaluation or a parenting assessment. Among other things, Carey claimed that

she was assisting a federal investigation into the Department's trafficking of

children. She also informed Prinster that a prominent actor was the father of her

youngest child and that she was currently playing music with Eric Clapton, the Red

Hot Chili Peppers, and Metallica.

       Prinster's primary concern was that Carey's delusional and grandiose

beliefs, coupled with her rigidity in thinking, refusal to recognize any need for

assistance, including medical advice, in the care of her children, and her rejection

of most services, compromised her ability "to make rational informed decisions"

and posed significant risks to the safety of both Carey and her children.

       Prinster concluded that Carey's short term prognosis for improvement was

poor. He recommended that she participate in a medication assessment for her

condition, but acknowledged that she would first have to be willing to meet with a

psychiatrist. Prinster testified that absent extraordinary circumstances, "we have

no way of compelling" involuntary medication.

      After a 12 day trial in February 2017,the trial court granted the Department's

petitions and terminated both Carey's and Goheen-Rengo's parental rights to all

three children. The court found that despite the provision of numerous services

over the course of two years, neither parent had made any meaningful progress in

correcting the identified parenting deficiencies. Both parents steadfastly refused

to acknowledge any parenting deficiencies or the need for services to address

those deficiencies. The court found that under the circumstances, there was little


                                           -13-
No. 76721-6-1/14

likelihood that either parent could remedy the deficiencies in the foreseeable

future.

          The termination order included the following findings of fact:

      [2.11(A)(6)] The mother has been afforded many opportunities to
      understand the need for her to engage in services; she has been
      notified regarding them repeatedly and they have been expressly
      and understandably offered or provided. In addition to the mother's
      active participation in the dependency contested fact-finding, and the
      dependency court's entry of a dispositional order which set forth the
      initial service requirements, the mother also was made aware of the
      need for services following the shelter care hearing in December
      2014. The Department has provided the mother with numerous
      letters explaining her need for services and how to engage in them.
      Finally, Department social workers and the guardians ad !item have
      also had many conversations with the mother detailing her services.
      The court has also ordered the mother to engage in services, and
      she has signed some of the court orders acknowledging her
      obligations. However,the mother has adopted a belief that this court
      lacks authority, that a higher court will overrule this court's
      determinations, and that therefore, it is unnecessary to follow the
      court's orders. Despite the frequent communication with the mother
      regarding services, the mother's engagement in services has been
      sporadic and, to the extent she has engaged, have not resulted in
      any appreciable improvement in her capacity to parent the child; in
      fact, the mother's ability to safely and capably care for the child
      appears worse today than it did at the outset of the case.



      [2.11(B)(2)] Although the father adamantly denies it, he has a long
      history of domestic violence abuse involving the mother. There have
      been numerous law enforcement contacts involving domestic
      disputes in the family home and social workers and the previous
      guardian ad litem have witnessed the father interacting with the
      mother in a manner that strongly suggests coercive control. The
      mother has also reported to numerous parties, the guardians ad
      litem, social workers, and her service providers that at various times
      she has felt threatened or unsafe in the father's presence, on at least
      two occasions leaving the family home.. . . At trial, the father testified
      that Mr. Staal only aske[d] once whether the father believed he was
      a perpetrator of domestic violence. The father testified that he denied


                                              -14-
No. 76721-6-1/15
       it to Mr. Staal, and that Mr. Staal never asked about it again. Mr.
      Staal, by comparison, testified that that he could not recall if he had
      specifically asked the father this question, and that, despite a "mass
      of documents" provided by the Department, did not believe the father
      to be a domestic violence abuser. Therefore, Mr. Staal provided
      services to address the father's anger management. It is notable
      that, several months into treatment with Mr. Staal, the father traveled
      to see the mother in Utah in or about late February 2016, apparently
      against her wishes, and was reported by the mother to have forced
       his way into her room and then refused to leave. Although Mr. Staal
      originally recommended 30 to 50 sessions, to address anger
       management, he graduated the father after 30 sessions, determining
      that the father did not require further anger management. It is
      remarkable that, contemporaneous to the conclusion of services with
       Mr. Staal, the father, apparently unable to control his anger, trapped
      two social workers in a courthouse elevator. Later in the summer of
      2016,the father again had an angry dispute about his children during
      a parent-child observation for an updated psychological evaluation
      where he again blocked the social workers' egress, and also broke
      into the mother's home through a window after she returned to
       Bellingham. The father was charged with two counts of unlawful
      imprisonment involving the social workers, for which he was
      convicted following a jury trial in December 2016. Whether Mr. Staal
       misdiagnosed the father's needs for treatment is not relevant by
      comparison to the father's own testimony, which demonstrates his
      denial regarding domestic violence and his consequent endorsement
      that he requires no treatment for it. To the extent he received
      treatment from Mr. Staal for anger management, it was not effective
      given his numerous angry outbursts since anger management
      treatment concluded, including several involving impulsive behavior
      that was threatening or disturbing to the peace of others. At trial, the
      father continued to displace the importance of recognizing the extent
      of his responsibility for controlling his behavior: When asked whether
       he has any anger management problem, he dismissed it by stating
      that everyone does. Further, the father's anger management issues
      were evident to this court during the trial, as evidenced by this court's
      repeated interventions with the father. The court had to interrupt his
      testimony several times when he began yelling at attorneys during
      questioning. During his testimony, he continued to engage in a
      belligerent and threatening manner stating, for example, "You
      [referring to the social workers, attorneys and others in the
      courtroom]should all be in a box in the desert." During his testimony,
      in response to questions about whether he behaved in an
      intimidating manner during the case and whether he'd attempted to
      bring knives into the courthouse, he stated "The fact that 1 have a


                                           -15-
No. 76721-6-1/16
      gun and tried to bring 3 knives into the courthouse makes me seem
       pretty scary, doesn't it?" As Dr. Prinster opined in his second
       psychological evaluation, it does not appear that the father is
      amenable to any interventions at this time. Domestic violence, if
       perpetrated by the father in the presence of the child, places the child
      at risk. This can include either physical injury or psychological or
      emotional injury.

       [2.11(3)(3)] The father received significant parenting education
       through the services of a public health nurse. Parenting education
       began shortly after the Department became involved with the family
       in October 2014. The public health nurse met with the father on
       numerous occasions, both when the child was placed in the family
       home, and during and after removal. The consistent theme
       throughout the course of the dependency involved the father's
       resistance accepting feedback and advice regarding his parenting,
       even to the point of repeatedly ignoring recommendations regarding
       how to safely feed the children and engage with them in play. The
       father made little progress in addressing his parenting deficits which
       include a lack of insight into the special needs of the children. In
       addition to the public health nurse, the father was also referred to a
       separate parenting program called Incredible Years. However, he
       failed to participate in sufficient classes and ultimately dropped out
       of the program. During visits, the father continued to demonstrate
       his deficiencies at parenting, failing to adopt or demonstrate having
       learned safe feeding techniques or bringing age-appropriate toys for
       the child. He also was unable to maintain consistent supervision of
       all of the children without substantial support by other family
       members or visit supervisors. He regularly engaged in inappropriate
       conversation with or around the child about such things the child
       coming home, using menacing speech directed at visit supervisors,
       and having angry, impulsive outbursts. His last visit with the child
       ended when he continued to violate visit rules, and then trapped the
       social workers in the elevator while berating them with obscenities.
       It is apparent that the father has not improved even marginally his
       ability to safely and capably parent the child despite the ample
       opportunity afforded him through the parenting education he was
       provided.[2]
       Carey and Goheen-Rengo appeal.




   2  For purposes of this appeal, the court's findings for each child were
essentially identical.

                                            -16-
No. 76721-6-1/17

                                   DISCUSSION

  I.   Standard of Review

       Parents have fundamental liberty and privacy interests in the care and

custody of their children. In re Welfare of A.J.R., 78 Wn. App. 222, 229, 896 P.2d

1298 (1995); Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed.

2d 599 (1982).

       Before terminating parental rights, Washington courts must follow a two-

step process. First, the State must prove the six statutory elements of RCW

13.34.180(1) by clear, cogent, and convincing evidence.

             (a) That the child has been found to be a dependent child;

            (b) That the court has entered a dispositional order pursuant
       to RCW 13.34.130;

             (c) That the child has been removed . . . from the custody of
       the parent for a period of at least six months pursuant to a finding of
       dependency;

             (d) That the services ordered under RCW 13.34.136 have
       been expressly and understandably offered or provided and all
       necessary services, reasonably available, capable of correcting the
       parental deficiencies within the foreseeable future have been
       expressly and understandably offered or provided;

              (e) That there is little likelihood that conditions will be
       remedied so that the child can be returned to the parent in the near
       future.[;and]

              (f) That continuation of the parent and child relationship
       clearly diminishes the child's prospects for early integration into a
       stable and permanent home.




                                           -17-
No. 76721-6-1/18

Clear, cogent and convincing evidence exists when the evidence shows the

ultimate fact at issue to be highly probable. In re Dependency of K.R., 128 Wn.2d

129, 141, 904 P.2d 1132 (1995).

       Second, if the State proves the six termination factors, the court then

determines, by a preponderance of the evidence, if termination is in the child's best

interests. RCW 13.34.190(1)(b); In re Welfare of A.B. 168 Wn.2d 908, 911, 232

P.3d 1104 (2010).

       We necessarily defer to the trier of fact on issues of conflicting testimony,

credibility of witnesses, and the persuasiveness of the evidence.           State v.

Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990). Our deference is particularly

important in proceedings affecting the parent and child relationship because of"the

trial judge's advantage in having the witnesses before him or her." In re Welfare

of A.W., 182 Wn.2d 689, 711, 344 P.3d 1186 (2015).

 II.   Mother's Appeal

       Carey challenges the finding that the Department offered or provided all

reasonably available services capable of correcting her parental deficiencies within

the foreseeable future.    See RCW 13.34.180(1)(d).        In order to satisfy this

requirement, the Department must prove it offered services specifically tailored to

the individual's needs. In re Dependency of T.R., 108 Wn. App. 149, 161, 29 P.3d

1275 (2001). A protracted delay in identifying and offering necessary services

where parents have not resisted or refused services may undermine a finding that

the Department offered or provided all necessary services under RCW


                                           -18-
No. 76721-6-1/19

13.34.180(1)(d). In re Dependency of T.L.G., 126 Wn. App. 181, 198-203, 108

P.3d 156 (2005).

      Carey contends the Department became aware of her mental health issues

early in the dependency and that no later than February 2016, a year before the

termination trial, the Department knew from her Utah therapist that she was

becoming increasingly delusional. She argues that the Department should have

offered her referrals for a psychiatric evaluation or medication management

consultation. Carey acknowledges there was evidence she would have resisted

such a referral, but asserts that had the Department attempted to persuade her

through people she trusted, she likely would have engaged in the services and

made significant progress by the time of the termination trial. The record fails to

support these arguments.

      The Department initially assisted Carey in obtaining mental health

counseling with Dr. Fergoda. But, Carey's participation in the sessions was

inconsistent, and she left the state in September 2015. Carey eventually resumed

mental health counseling in Utah with Stevens, who consulted regularly with

Department social workers. When Carey became increasingly delusional, Stevens

planned to refer her for medication management, but Carey returned to

Washington before Stevens could discuss the plan with her.

      Carey resumed sessions with Dr. Fergoda in July 2016. But, Fergoda was

extremely cautious about attempting to refer Carey for psychiatric services or a

medication evaluation because of Carey's trust issues. Fergoda successfully


                                          -19-
No. 76721-6-1/20

encouraged Carey to provide a release for Dr. Prinster's second evaluation.

Fergoda also persuaded Carey to try an antidepressant drug through Carey's

primary care physician. But, Carey did not believe the medication was effective

and eventually stopped using it.         Fergoda was unable to schedule any

appointments with Carey after December 21, 2016.

      Social worker Rodriguez testified that simply providing Carey with a referral

for a psychiatric consultation would not have been effective. Rather Rodriguez

discussed the matter with Carey and encouraged her to accept the service. But,

Carey refused the offer. After Dr. Prinster's second evaluation, social worker

Skinner attempted to find a psychiatric services provider who would be acceptable

to Carey. Skinner repeatedly asked Carey for a release so that she could arrange

a referral, but Carey never responded.

      According to Carey, Dr. Fergoda believed Carey would have participated in

psychiatric services if the Department had referred her. But, Fergoda testified only

that "[i]t is possible that she would have gone."       Carey asserts that if the

Department had worked through one of the people that she obviously trusted,

including Fergoda, she likely would have participated. But, after December 21,

2016, Dr. Fergoda was unsuccessful in arranging for Carey to attend her own

counseling sessions.

      Although the Department social workers did not provide Carey with a

specific referral for a psychiatric or medication consultation, it made repeated

efforts to persuade Carey to accept such services. Carey rejected all these


                                           -20-
No. 76721-6-1/21

attempts. Given the nature of Carey's mental health issues, the Department's

approach and efforts were reasonable. In addition, Carey's trial testimony clearly

reinforced her unwillingness to participate in possible psychiatric or medication

services. "[A] parent's unwillingness or inability to make use of the services

provided excuses the state from offering extra services that might have been

helpful." In re Dependency of Ramquist, 52 Wn. App. 854, 861, 765 P.2d 30

(1988). Substantial evidence supports the finding that the Department offered or

provided Carey all necessary services under RCW 13.34.180(1)(d).

 III.   Father's Appeal

        A. Likelihood of Reunification

        On appeal, Goheen-Rengo concedes the Department established the

statutory elements in RCW 13.34.180(1)(a), (b), (c), (d), and (f) by clear, cogent,

and convincing evidence. He contends, however, that the Department failed to

prove there was "little likelihood that conditions will be remedied so that the child

can be returned to the parent in the near future." RCW 13.34.180(1)(e). Goheen-

Rengo claims that he willingly participated in, and successfully completed, the

court ordered services, including anger management counseling, parenting

services, and psychotherapy sessions. He also points to favorable testimony

about his visits with the children. He argues that the evidence was therefore

insufficient to establish that his parental deficiencies would not likely be remedied

in the near future. We disagree.




                                           -21-
No. 76721-6-1/22

       Gass provided parenting services to Goheen-Rengo for about one year.

Her services were designed to focus Goheen-Rengo's attention on issues

involving the children's safety and to develop skills for responding to the children's

special needs. But, Gass found that Goheen-Rengo was only "occasionally"

receptive to her assistance. She testified that at the conclusion of the services,

Goheen-Rengo had not improved his ability to parent and that he needed

additional services.    Goheen-Rengo began the Incredible Years parenting

program, but dropped out after three sessions because he felt the class was

neither appropriate nor beneficial.

       The Department referred Goheen-Rengo to Staal for domestic violence and

anger management services. Staal did not believe the evidence of domestic

violence. He therefore provided Goheen-Rengo with services for only anger

management and found• that Goheen-Rengo successfully completed those

services after 30 sessions. But, substantial evidence supports the trial court's

finding that Staal's anger management services were not successful.

       As the trial court noted, Goheen-Rengo's angry outbursts and hostile

behavior continued despite Staal's services. In June 2016, shortly before he

completed the sessions with Staal, Goheen-Rengo became upset during a visit

with his children and prevented the social workers and children from leaving. The

incident resulted in Goheen-Rengo's conviction for two counts of false

imprisonment. In July 2016, Goheen-Rengo's angry outbursts prevented him from

completing the parenting observation during Dr. Prinster's second evaluation.


                                            -22-
No. 76721-6-1/23

       Despite Goheen-Rengo's repeated denials, substantial evidence also

supports the trial court's finding that he had a lengthy history of domestic violence

that required treatment. He argues that the trial court improperly relied on Carey's

accounts of the alleged domestic violence because she was suffering from a

severe delusional disorder. But, many of Carey's reports occurred before her

condition deteriorated. Moreover, social workers and law enforcement personnel

were able to corroborate significant portions of Carey's accounts.

       What constitutes the near future depends on the age of the child and the

circumstances of the child's placement. In re Welfare of C.B., 134 Wn. App. 942,

954, 143 P.3d 846 (2006). All three children here had special needs involving

unaddressed medical and developmental issues.            Despite Goheen-Rengo's

lengthy participation in services, the evidence established that he made no

meaningful progress in developing the parental skills and demeanor necessary to

recognize and respond appropriately to the children's special needs. As Dr.

Prinster noted during his second evaluation, Goheen-Rengo's continuing rigid

personality traits prevented him from even recognizing his parental deficiencies

and limited his ability to correct the identified deficiencies.          Under the

circumstances, substantial evidence supports the finding that there was little

likelihood Goheen-Rengo could remedy parental deficiencies within the near

future. See, e.o., In re Welfare of Hall, 99 Wn.2d 842, 850-51, 664 P.2d 1245

(1983)(eight months not within near future of four year old); In re A.W. 53 Wn.




                                           -23-
No. 76721-6-1/24

App. 22, 32, 765 P.2d 307(1988)(one year not within near future of three year

old).

        Goheen-Rengo's reliance on T.L.G. is misplaced. In T.L.G., this court

reversed a termination order, concluding that the State failed to establish how the

parents' mental health issues related to their ability to care for their children. Id. at

205-06.     Moreover, the Department failed to identify the specific parental

deficiencies or provide obviously needed mental health and anger management

services to the parents for over a year until they completed a psychological

evaluation. Id. at 198-99. Here, unlike T.L.G., the Department clearly identified

Goheen-Rengo's parental deficiencies, and he has not challenged the finding that

the Department offered or provided all necessary services, capable of correcting

those deficiencies within the foreseeable future.

        A. Current Unfitness

        Goheen-Rengo contends that the Department failed to establish that he is

currently unfit to parent. He relies on testimony that he was loving and affectionate

during visits with his children and on evidence challenging the pediatrician's

diagnosis of the twins' failure to thrive.

        To satisfy its burden of proving current unfitness, the Department must

establish by clear, cogent, and convincing evidence that "parenting deficiencies

prevent the parent from providing the child with 'basic nurture, health, or safety."

In re Welfare of A.B., 181 Wn. App. 45, 61, 323 P.3d 1062 (2014)(quoting RCW

13.34.020). For the reasons set forth above, the evidence established that despite



                                             -24-
No. 76721-6-1/25

a variety of services, Goheen-Rengo failed to make meaningful progress in

rectifying parental deficiencies and in developing the skills necessary to safely

parent his children. Goheen-Rengo's anger and hostility continued to disrupt his

visits with the children. The inability to recognize his parental deficiencies or the

need for change, coupled with the rigidity in thinking and resistance to advice or

intervention from professionals, prevented Goheen-Rengo from responding to the

special needs of his children and posed significant risks to their safety. Goheen-

Rengo demonstrated little likelihood of improving his skills in the foreseeable

future. Substantial evidence supports the court's finding of current parental

unfitness.

       B. Best Interests

       Goheen-Rengo contends that even if the Department proved the elements

of RCW 13.34.180, it failed to establish that termination was in the children's best

interests. Whether termination of parental rights is in the best interest of the child

is necessarily a highly fact-specific inquiry. In re Welfare of Aschauer, 93 Wn.2d

689, 695, 611 P.2d 1245 (1980).

       At the time of the termination trial, the children had been out of the family

home for more than two years. Social worker Skinner testified that the children

had unaddressed medical and developmental issues and needed stability and

permanency. Both parents generally blamed the Department or service providers

for these circumstances.     Neither parent had been able to visit the children




                                            -25-
No. 76721-6-1/26

regularly for many months. Nor was there any real likelihood that either parent

would be able to rectify parental deficiencies in the foreseeable future.

      "Where a parent has been unable to rehabilitate over a lengthy dependency

period, a court is 'fully justified' in finding termination in the child's best interests

rather than 'leaving [the child] in the limbo of foster care for an indefinite period"

while the parent attempts rehabilitation. T.R., 108 Wn. App. at 167 (alteration in

original) (quoting A.W., 53 Wn. App. at 33). Substantial evidence supports the

court's determination that termination was in the best interests of the children.

       The orders terminating parental rights are affirmed.




                                             *7
                                              - 14                         1
WE CONCUR:


                                                            67 rT



                                                                                   co .1Z2 4
                                                                                   .ZIG.


                                                                                    c..n
                                                                                            ornc)
                                                                                             r-

                                                                                      cJ'   9-•
                                                                                      %.0




                                             -26-